


EXHIBIT (10)(o)

 

February 12, 2009

 

Name

 

 

Address

 

 

 

 

 

 

Dear

 

:

 

The Empire District Electric Company

2006 Stock Incentive Plan (the “Plan”)

 

Notice of Non-Qualified Stock Option Award

 

This is to advise you that effective as of February 4, 2009 (the “Grant Date”),
The Empire District Electric Company (“the Company”) has granted to you an
option (“Option”) under the Plan consisting of the right to purchase
                   shares of Common Stock of the Company (“Stock”) at an Option
price of $18.115 per share, subject to the conditions and terms herein stated
and the applicable terms and conditions of the Plan (copy attached).

 

This Option is not intended to be, and will not be treated as, an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.

 


1.                                       EXERCISABILITY.  THIS OPTION SHALL VEST
AND BECOME EXERCISABLE ON THE EARLIER OF THE THIRD ANNIVERSARY OF THE GRANT DATE
OR THE DATE OF A CHANGE IN CONTROL OF THE COMPANY.  THEREAFTER, THIS OPTION
SHALL REMAIN EXERCISABLE UNTIL THE TENTH ANNIVERSARY OF THE GRANT DATE UNLESS
SOONER TERMINATED PURSUANT TO SECTION 2 BELOW.


 


2.                                       TERMINATION OF EMPLOYMENT.  IN THE
EVENT OF THE TERMINATION OF YOUR EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES BY REASON OF YOUR DEATH, RETIREMENT, DISABILITY, INVOLUNTARY
TERMINATION BY THE COMPANY AND ITS SUBSIDIARIES WITHOUT CAUSE OR VOLUNTARY
TERMINATION BY YOU WITH THE CONSENT OF THE COMMITTEE, THIS OPTION, IF NOT
ALREADY EXERCISABLE, SHALL BECOME EXERCISABLE ON THE DATE DETERMINED PURSUANT TO
THE FIRST SENTENCE OF SECTION 1 ABOVE AND SHALL REMAIN EXERCISABLE UNTIL THE
TENTH ANNIVERSARY OF THE GRANT DATE.  A TERMINATION OF EMPLOYMENT FOR ANY OF THE
REASONS SPECIFIED IN THE PRECEDING SENTENCE IS HEREINAFTER REFERRED TO AS A
“DESIGNATED TERMINATION.”  IN THE EVENT OF THE INVOLUNTARY TERMINATION OF YOUR
EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES FOR CAUSE, THIS OPTION SHALL
TERMINATE IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT.  IN THE EVENT OF THE
VOLUNTARY TERMINATION OF YOUR EMPLOYMENT BY YOU WITHOUT THE CONSENT OF THE
COMMITTEE, THIS OPTION SHALL TERMINATE ON THE 30TH DAY FOLLOWING SUCH
TERMINATION OF EMPLOYMENT, AND SHALL BE EXERCISABLE PRIOR TO SUCH TERMINATION
ONLY TO THE EXTENT IT HAS BECOME EXERCISABLE, OR BECOMES EXERCISABLE DURING THAT
30-DAY PERIOD PURSUANT TO THE FIRST SENTENCE OF SECTION 1 ABOVE.


 


3.                                       EXERCISE.  AFTER THIS OPTION BECOMES
EXERCISABLE PURSUANT TO SECTION 1 ABOVE AND DURING THE PERIOD THAT THIS OPTION
REMAINS EXERCISABLE PURSUANT TO SECTIONS 1 AND 2 ABOVE, THIS OPTION MAY BE
EXERCISED IN WHOLE OR IN PART BY FILING A WRITTEN NOTICE WITH THE COMPANY.  THE
EXERCISE NOTICE MUST SPECIFY THE NUMBER OF SHARES OF STOCK WHICH YOU ELECT TO

 

--------------------------------------------------------------------------------


 


PURCHASE AND MUST BE ACCOMPANIED BY PAYMENT OF THE OPTION PRICE (INCLUDING ANY
APPLICABLE WITHHOLDING TAXES) FOR SUCH SHARES OF STOCK INDICATED BY YOUR
ELECTION.  PAYMENT OF THE OPTION PRICE (AND ANY APPLICABLE WITHHOLDING TAXES)
SHALL BE MADE IN CASH OR SHARES OF STOCK HAVING A FAIR MARKET VALUE (AS DEFINED
IN THE PLAN) ON THE DATE OF THE EXERCISE OF THIS OPTION EQUAL TO THE OPTION
PRICE PAYABLE UNDER THIS OPTION OR A COMBINATION OF CASH AND SHARES OF STOCK,
AND NO SHARES OF STOCK SHALL BE ISSUED UPON EXERCISE OF THIS OPTION UNTIL FULL
PAYMENT HAS BEEN MADE THEREFORE.


 


4.                                       HEIRS AND SUCCESSORS.  THIS AWARD SHALL
BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS AND
ASSIGNS, AND UPON ANY PERSON ACQUIRING, WHETHER BY MERGER, CONSOLIDATION,
PURCHASE OF ASSETS OR OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS AND BUSINESS.  IF ANY OF YOUR RIGHTS OR BENEFITS DISTRIBUTABLE TO YOU
UNDER THIS AWARD HAVE NOT BEEN EXERCISED OR DISTRIBUTED, RESPECTIVELY, AT THE
TIME OF YOUR DEATH, SUCH RIGHTS SHALL BE EXERCISABLE BY YOUR DESIGNATED
BENEFICIARY, AND SUCH BENEFITS SHALL BE DISTRIBUTED TO YOUR DESIGNATED
BENEFICIARY, IN ACCORDANCE WITH THE PROVISIONS OF THIS AWARD AND THE PLAN.  THE
“DESIGNATED BENEFICIARY” SHALL BE THE BENEFICIARY OR BENEFICIARIES DESIGNATED BY
YOU IN A WRITING FILED WITH THE COMMITTEE IN SUCH FORM AND AT SUCH TIME AS THE
COMMITTEE SHALL REQUIRE.  IF YOU ARE DECEASED AND FAILED TO DESIGNATE A
BENEFICIARY, OR IF THE DESIGNATED BENEFICIARY DOES NOT SURVIVE YOU, ANY RIGHTS
THAT WOULD HAVE BEEN EXERCISABLE BY YOU AND ANY BENEFITS DISTRIBUTABLE TO YOU
SHALL BE EXERCISED BY OR DISTRIBUTED TO THE LEGAL REPRESENTATIVE OF YOUR
ESTATE.  IF YOU ARE DECEASED AND HAVE DESIGNATED A BENEFICIARY AND THE
DESIGNATED BENEFICIARY SURVIVES YOU BUT DIES BEFORE THE DESIGNATED BENEFICIARY’S
EXERCISE OF ALL RIGHTS UNDER THIS AWARD OR BEFORE THE COMPLETE DISTRIBUTION OF
BENEFITS TO THE DESIGNATED BENEFICIARY UNDER THIS AWARD, THEN ANY RIGHTS THAT
WOULD HAVE BEEN EXERCISABLE BY THE DESIGNATED BENEFICIARY SHALL BE EXERCISED BY
THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE DESIGNATED BENEFICIARY, AND ANY
BENEFITS DISTRIBUTABLE TO THE DESIGNATED BENEFICIARY SHALL BE DISTRIBUTED TO THE
LEGAL REPRESENTATIVE OF THE ESTATE OF THE DESIGNATED BENEFICIARY.


 


5.                                       ADMINISTRATION.  THE AUTHORITY TO
MANAGE AND CONTROL THE OPERATION AND ADMINISTRATION OF THIS AWARD SHALL BE
VESTED IN THE COMMITTEE IDENTIFIED IN THE PLAN, AND THE COMMITTEE SHALL HAVE ALL
OF THE POWERS WITH RESPECT TO THIS AWARD THAT IT HAS WITH RESPECT TO THE PLAN. 
ANY INTERPRETATION OF THIS AWARD BY THE COMMITTEE AND ANY DECISION MADE BY IT
WITH RESPECT TO THIS AWARD ARE FINAL AND BINDING ON ALL PERSONS.


 


6.                                       AMENDMENT.  THIS AWARD MAY BE AMENDED
BY WRITTEN AGREEMENT BETWEEN YOU AND THE COMPANY, WITHOUT THE CONSENT OF ANY
OTHER PERSON.


 


7.                                       NONTRANSFERABILITY.  THIS AWARD SHALL
NOT BE TRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR BY
BENEFICIARY DESIGNATION IN ACCORDANCE WITH SECTION 5 ABOVE AND SHALL BE
EXERCISABLE DURING YOUR LIFETIME ONLY BY YOU.


 


8.                                       TAXES.  THE COMPANY SHALL BE ENTITLED
TO WITHHOLD THE AMOUNT OF ANY WITHHOLDING TAX PAYABLE WITH RESPECT TO THE AWARD
AND TO SELL SUCH NUMBER OF SHARES OF STOCK AS MAY BE NECESSARY TO PRODUCE THE
AMOUNT REQUESTED BY THE EMPLOYEE TO BE WITHHELD, UNLESS THE RECIPIENT SUPPLIES
TO THE COMPANY CASH IN THE AMOUNT REQUESTED BY THE COMPANY FOR THE PURPOSE.  THE
EMPLOYEE MAY REQUEST AMOUNTS WITHHELD IN EXCESS OF THE MINIMUM STATUTORY
REQUIREMENT.

 

2

--------------------------------------------------------------------------------


 


9.                                       EMPLOYEE AND SHAREHOLDER STATUS.  THIS
AWARD DOES NOT CONSTITUTE A CONTRACT OF CONTINUED SERVICE AND DOES NOT GIVE YOU
THE RIGHT TO BE RETAINED AS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  THIS AWARD DOES NOT CONFER UPON YOU OR ANY OTHER HOLDER THEREOF
ANY RIGHT AS A SHAREHOLDER OF THE COMPANY PRIOR TO THE ISSUANCE OF SHARES OF
STOCK PURSUANT TO THE EXERCISE OF THE OPTION.


 


10.                                 PLAN GOVERNS.  NOTWITHSTANDING ANYTHING IN
THIS AWARD TO THE CONTRARY, THE TERMS OF THIS AWARD SHALL BE SUBJECT TO THE
TERMS OF THE PLAN.


 


11.                                 RULES RELATING TO TERMINATION OF
EMPLOYMENT.  FOR PURPOSES OF THIS AWARD, THE DATE OF TERMINATION OF YOUR
EMPLOYMENT SHALL BE THE FIRST DAY OCCURRING ON OR AFTER THE GRANT DATE ON WHICH
YOU ARE NOT EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY, REGARDLESS OF THE REASON
FOR THE TERMINATION OF EMPLOYMENT; PROVIDED THAT A TERMINATION OF EMPLOYMENT
SHALL NOT BE DEEMED TO OCCUR BY REASON OF A TRANSFER OF YOU BETWEEN THE COMPANY
AND A SUBSIDIARY OR BETWEEN TWO SUBSIDIARIES; AND FURTHER PROVIDED THAT YOUR
EMPLOYMENT SHALL NOT BE CONSIDERED TERMINATED WHILE YOU ARE ON A LEAVE OF
ABSENCE FROM THE COMPANY OR A SUBSIDIARY APPROVED BY YOUR EMPLOYER.  IF, AS A
RESULT OF A SALE OR OTHER TRANSACTION, YOUR EMPLOYER CEASES TO BE A SUBSIDIARY
(AND YOUR EMPLOYER IS OR BECOMES AN ENTITY THAT IS SEPARATE FROM THE COMPANY),
AND YOU ARE NOT, AT THE END OF THE 30-DAY PERIOD FOLLOWING THE TRANSACTION,
EMPLOYED BY THE COMPANY OR AN ENTITY THAT IS THEN A SUBSIDIARY, THEN, THE
OCCURRENCE OF SUCH TRANSACTION SHALL BE TREATED AS THE DATE OF TERMINATION OF
YOUR EMPLOYMENT CAUSED BY YOU BEING DISCHARGED BY THE EMPLOYER.


 


12.                                 DEFINITIONS.  FOR PURPOSES OF THIS AWARD,
THE TERMS USED IN THIS AWARD SHALL HAVE THE FOLLOWING MEANINGS:


 

(I)                                                                                    
CAUSE.  A TERMINATION OF EMPLOYMENT FOR “CAUSE” MEANS ANY TERMINATION OF YOUR
EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR (I) SERIOUS, WILLFUL
MISCONDUCT IN RESPECT OF YOUR OBLIGATIONS TO THE COMPANY OR ITS SUBSIDIARIES,
WHICH HAS CAUSED DEMONSTRABLE AND SERIOUS INJURY TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, MONETARY OR OTHERWISE, AS EVIDENCED BY A DETERMINATION IN A
BINDING AND FINAL JUDGMENT, ORDER OR DECREE OF A COURT OR ADMINISTRATIVE AGENCY
OF COMPETENT JURISDICTION, IN EFFECT AFTER EXHAUSTION OR LAPSE OF ALL RIGHTS OF
APPEAL, IN AN ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE; (II) CONVICTION OF A FELONY, WHICH HAS CAUSED
DEMONSTRABLE AND SERIOUS INJURY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES,
MONETARY OR OTHERWISE, AS EVIDENCED BY A BINDING AND FINAL JUDGMENT, ORDER, OR
DECREE OF A COURT OF COMPETENT JURISDICTION, IN EFFECT AFTER EXHAUSTION OR LAPSE
OF ALL RIGHTS OF APPEAL; OR (III) YOUR WILLFUL AND CONTINUAL FAILURE TO
SUBSTANTIALLY PERFORM YOUR DUTIES FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES
(OTHER THAN RESULTING FROM YOUR INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS)
WHICH FAILURE CONTINUED FOR A PERIOD OF AT LEAST THIRTY (30) DAYS AFTER A
WRITTEN NOTICE OF DEMAND FOR SUBSTANTIAL PERFORMANCE HAS BEEN DELIVERED TO YOU
SPECIFYING THE MANNER IN WHICH YOU HAVE FAILED TO SUBSTANTIALLY PERFORM.

 

(II)                                                                                 
CHANGE IN CONTROL.  A “CHANGE IN CONTROL” OF THE COMPANY SHALL MEAN “A CHANGE IN
THE OWNERSHIP OR EFFECTIVE CONTROL” OF THE COMPANY, OR “IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS” OF THE COMPANY, WITHIN THE MEANING OF
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND TREASURY
REGULATIONS AND INTERNAL REVENUE SERVICE GUIDANCE THEREUNDER.

 

3

--------------------------------------------------------------------------------


 

(III)                                                                              
DISABILITY.  EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE, “DISABILITY” MEANS
THE DETERMINATION BY THE COMMITTEE, IN ITS SOLE DISCRETION, THAT A PERMANENT AND
TOTAL DISABILITY EXISTS IN ACCORDANCE WITH UNIFORM AND NON-DISCRIMINATORY
STANDARDS ADOPTED BY THE COMMITTEE FROM TIME TO TIME.

 

(IV)                                                                             
RETIREMENT.  “RETIREMENT” MEANS YOUR RETIREMENT ON AN “EARLY RETIREMENT DATE” OR
ON OR AFTER YOUR “NORMAL RETIREMENT DATE,” AS THOSE TERMS ARE DEFINED IN THE
EMPIRE DISTRICT ELECTRIC COMPANY EMPLOYEES’ RETIREMENT PLAN.

 

(V)                                                                                
VOTING SECURITIES.  “VOTING SECURITIES” MEANS ANY SECURITIES WHICH CARRY THE
RIGHT TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.

 

(VI)                                                                             
PLAN DEFINITIONS.  EXCEPT WHERE THE CONTEXT CLEARLY IMPLIES OR INDICATES THE
CONTRARY, A WORD, TERM, OR PHRASE USED IN THE PLAN IS SIMILARLY USED IN THIS
AWARD.

 

Please acknowledge receipt of this Notice of Award by signing and returning to
the Secretary of the Company the enclosed copy thereof, together with a
completed and signed beneficiary designation form.

 

 

Very truly yours,

 

 

 

 

 

Chairman of the Plan Committee

 

 

 

 

Receipt of the foregoing Notice of Non-Qualified

 

Stock Option Award is hereby acknowledged.

 

My signed beneficiary designation form is attached.

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Date

 

 

4

--------------------------------------------------------------------------------
